     Case 3:19-cv-01057-B Document 23 Filed 01/22/20           Page 1 of 55 PageID 103



Joyce W. Lindauer
State Bar No. 21555700
Jeffery M. Veteto
State Bar No. 24098548
Guy H. Holman
State Bar No. 24095171
Joyce W. Lindauer Attorney, PLLC
12720 Hillcrest Road, Suite 625
Dallas, TX 75230
Telephone: (972) 503-4033
Facsimile: (972) 503-4034
Co-Counsel for Defendants

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

HARRISON COMPANY, LLC.,                       §
                                              §
        Plaintiff,                            §           Civil Action No.: 3:19-cv-01057-B
                                              §
v.                                            §
                                              §
A-Z WHOLESALERS, INC., and                    §
BARKAT G. ALI,                                §
                                              §
        Defendants.                           §

 DEFENDANTS’ REPLY BRIEF TO HARRISON COMPANY, LLC’S RESPONSE AND
  BRIEF IN SUPPORT TO DEFENDANTS’ MOTION FOR LEAVE TO FILE FIRST
            AMENDED ANSWER AND TO JOIN PARTY [Doc. No. 22]

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COME NOW, A-Z Wholesalers, Inc.(“A-Z”), and Barkat Ali (“Ali”) (collectively,

“Defendants”), pursuant to Local Rule 7.1(f), and file this Reply Brief in support to Harrison

Company, LLC’s Response and Brief In Support to Defendants’ Motion For Leave to File First

Amended Answer And to Join Party [Doc. No. 22], and in support thereof replies as follows:




DEFENDANTS’ REPLY TO HARRISON COMPANY, LLC’S RESPONSE
AND BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE TO
FILE FIRST AMENDED ANSWER AND TO JOIN PARTY                                        PAGE 1 OF 11
     Case 3:19-cv-01057-B Document 23 Filed 01/22/20                      Page 2 of 55 PageID 104



    HARRISON COMPANY, LLC’S RESPONSE [Doc. No. 22] SHOULD BE STRICKEN
              BECAUSE THE RESPONSE WAS FILED UNTIMELY


        1.       Pursuant to Local Rule 7.1 (e), Time for Response and Brief. “A response and

brief to an opposed motion must be filed within 21 days from the date the motion is filed”.

        2.       Defendants’ Motion For Leave to File First Amended Answer and to Join Party (the

“Motions”) were opposed motions that were filed on December 19, 2019.

        3.       Per LR 7.1 (e), the deadline for Plaintiff to file a responsive pleading was twenty-

one (21) days from the filing of the Motion, or January 9, 2020.

        4.       Plaintiff’s Response (Doc. No. 22) was filed untimely on January 14, 2020, and for

this reason, Plaintiff’s Response should be stricken.

             IMPERIAL IS A PERSON REQUIRED TO BE JOINED IF FEASIBLE
                           PURSUANT TO FED. R. CIV. P. 19


A.      Court’s Discretion to Join Party As an Involuntary Plaintiff or Third-Party
        Defendant

        5.       FED. R. CIV. P. 19 (a)(2) provides that:

               “[i]f a person has not been joined as required, the court must order that

               the person be made a party. A person who refuses to join as a plaintiff

               may be made either a defendant or, in a proper case, an involuntary

               plaintiff”.

        6.       For the purpose of joining Imperial as a necessary party, it matters not if the Court

orders Imperial to be joined as an involuntary plaintiff or as a third-party defendant. We defer to

the court’s discretion as to how Imperial is to be joined.1


1
 Ford Plantation, LLC v. Black, 205 F.R.D. 698 (S.D. Ga. 2000) (“Decision regarding whether to join nonparty as
plaintiff or as defendant is discretionary under both FRCP 19 and 20.”.

DEFENDANTS’ REPLY TO HARRISON COMPANY, LLC’S RESPONSE
AND BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE TO
FILE FIRST AMENDED ANSWER AND TO JOIN PARTY                                                      PAGE 2 OF 11
     Case 3:19-cv-01057-B Document 23 Filed 01/22/20               Page 3 of 55 PageID 105



B.      The Issues Presented Require Joinder of Imperial as a Party

        7.     Imperial is a necessary party because Harrison raises issues that cannot be resolved

without Imperial as a party. First, Harrison argues that A-Z executed a credit agreement which

contained a personal guarantee by Ali (the “Ali Guarantee”) to assure payment and performance

by A-Z to Harrison for goods that Harrison sold on credit to A-Z. Second, Harrison argues that

the Ali Guarantee was triggered when A-Z failed to pay as agreed on orders that were fulfilled,

shipped, and invoiced by IMPERIAL [emphasis added].

        8.     Notwithstanding the standing issue as to Harrison, which the Defendants have

raised as an affirmative defense, the Defendants assert that they were not in breach of payment and

performance as to Imperial because the terms had been orally modified. In fact, the Defendants

maintain that it was Imperial who first breached the terms of the modified contract, the details of

which are more fully set forth in Defendant’s Suit for Declaratory Relief.

        9.     It therefore follows that the Court must first resolve if Harrison has standing to sue

on behalf of non-payment to Imperial; if so, the Court must next resolve if in fact a breach occurred

as between A-Z and Imperial. Lastly, the Court must resolve if the Ali Guarantee was triggered

by any alleged non-payment by A-Z to Imperial.

        10.    Although the answers to these questions should be no, no, and no, these issues

cannot be resolved without Imperial as party.

C.      Double Recovery

        11.    Moreover, Imperial is a necessary party because should the court award relief to

Harrison, this would not necessarily resolve any alleged liability owed Imperial. Although

Harrison is a wholly owned subsidiary of Imperial, Harrison cannot stand in the shoes of Imperial.




DEFENDANTS’ REPLY TO HARRISON COMPANY, LLC’S RESPONSE
AND BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE TO
FILE FIRST AMENDED ANSWER AND TO JOIN PARTY                                             PAGE 3 OF 11
     Case 3:19-cv-01057-B Document 23 Filed 01/22/20                          Page 4 of 55 PageID 106



           12.      “A sister corporation cannot sue on behalf of another sister corporation. Where the

business or property allegedly interfered with by forbidden practices is that being done and carried

on by a corporation, it is that corporation alone who has a right of recovery, even though in an

economic sense real harm may be sustained by other entities as a result of such wrongful acts.

Courts will not allow a parent corporation to pierce the corporate veil it set up for its own benefit

in order to advance the claims of its subsidiary. Nor can a corporation sue to recover costs incurred

by its subsidiaries; a parent corporation cannot create a subsidiary and then ignore its separate

corporate existence whenever it would be advantageous to the parent”.2

           13.      Here, Harrison attempts to blur who allegedly has been harmed and who allegedly

has a right to recover by attempting to pierce its own corporate veil, ignoring that the Ali Guarantee

was granted to Harrison, and the invoices relied upon to trigger the Ali Guarantee were issued by

an entirely separate and distinct corporation—Imperial.

           14.      “A corporation does not have standing to assert claims belonging to a related

corporation, simply because their business is intertwined.”3 Here, the parties never bargained for

or contemplated that an alleged non-payment to Imperial could trigger a right to recovery by

Harrison. This issue must necessarily be resolved by the Court in a single lawsuit to prevent the

possibility of double recovery.




2
    Construtodo, S.A. de C.V. v. Conficasa Holdings, Inc., 2014 U.S. Dist. LEXIS 13782, *17-18 (S.D. Tex. 2014).
3
    Id. citing Picture Lake Campground v. Holiday Inns, Inc., 497 F. Supp. 858, 863 (E.D. Va. 1980).

DEFENDANTS’ REPLY TO HARRISON COMPANY, LLC’S RESPONSE
AND BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE TO
FILE FIRST AMENDED ANSWER AND TO JOIN PARTY                                                           PAGE 4 OF 11
    Case 3:19-cv-01057-B Document 23 Filed 01/22/20                      Page 5 of 55 PageID 107



           THIRD-PARTY PLAINTIFFS’ SUIT FOR DECLARATORY RELIEF
    IS NOT FUTILE OR REDUNDANT BUT NECESSARY TO DECLARE THE RIGHTS,
             STATUS, AND LEGAL RELATIONS BETWEEN THE PARTIES


        15.     The Plaintiff mistakenly relies on Kougl4, as standing for the proposition that

Defendants’ declaratory relief action against Imperial is redundant and unnecessary in that the

issue will be inherently resolved by Harrison’s breach of contract claim.5

        16.     In Kougl, the plaintiff asserted both a breach of contract claim and a suit for

declaratory judgment concerning the same contract. In Kougl, the court properly ruled that the

core issues of the controversy concerning whether the parties entered into an enforceable contract

and, if so, whether the defendants breached the contracts would be resolved in the context of the

breach of contract action. Therefore, a separate declaratory judgment action would have been

redundant.6

        17.     Here, the facts do not support the Court concluding that Defendants’ suit for

declaratory relief is redundant as did the Kougl court. Here, the critical distinction is that two

separate agreements are at issue—1) the Harrison credit agreement, and 2) the Imperial modified

agreement. The breach of contract controversy as between Harrison and the Defendants will not

resolve the controversy between Imperial and the Defendants. Additionally, unlike in Kougl, there

is no duplicate breach of contract claim and suit for declaratory relief asserted against Imperial

which attempts to resolve redundant issues as to Imperial.

        18.     Plaintiff’s Response is yet another attempt by Harrison to blur which entity

allegedly has been harmed and which entity allegedly has a right to relief.



4
  Kougl v. Xspedius Mgmt. Co. of Dallas/Fort Worth, L.L.C., 2005 WL 1421446, *4 (N.D. Tex. 2005).
5
  Harrison Company, LLC Response (Doc. No. 22) at 8.
6
  Kougl v. Xspedius Mgmt. Co. of Dallas/Fort Worth, L.L.C., 2005 WL 1421446, *14-15 (N.D. Tex. 2005).

DEFENDANTS’ REPLY TO HARRISON COMPANY, LLC’S RESPONSE
AND BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE TO
FILE FIRST AMENDED ANSWER AND TO JOIN PARTY                                                      PAGE 5 OF 11
    Case 3:19-cv-01057-B Document 23 Filed 01/22/20                    Page 6 of 55 PageID 108



        19.     Imperial, the parent corporation, necessarily maintains separate citizenship from

Harrison, a subsidiary.7 Thus, Harrison’s assertion that “[w]hether Harrison can pursue its claim

is an issue already before the Court that will be resolved on the merits of Harrison’s claims8”, is

demonstrably false given Harrison’s reliance upon an alleged breach by A-Z as to Imperial to

support its theory of damages.

        20.     The controversy between Harrison and the Defendants are so intertwined with the

controversy between Imperial and the Defendants, that the Court’s failure to join Imperial and

allow the suit for declaratory relief as to Imperial would be an abuse of the principles outlined in

FED. R. CIV. P. 19.

        21.     Essentially, the joining of Imperial and permitting the declaratory relief action to

proceed in one lawsuit is necessary to halt both Harrison’s and Imperial’s continued engagement

in forum shopping.

        22.     Imperial has already attempted to assert in state court Cause No. DC-19-04222 the

same claims now being asserted here by Harrison. The state court attempt failed [See Exhibits A

& B].9 Now Harrison wants a second bite at the apple relying on the same Imperial invoices.

        23.     Because Harrison’s claims necessarily rely on the status and rights as between

Imperial and the Defendants, this court should not deny the joinder nor dismiss Defendants’

declaratory relief action against Imperial.




7
  Construtodo, S.A. de C.V. v. Conficasa Holdings, Inc., 2014 U.S. Dist. LEXIS 13782, *21 (S.D. Tex. 2014).
8
  Harrison Company, LLC Response (Doc. No. 22) at 9.
9
  See Order Granting Motion to Dissolve Receivership And Overturning On Appeal The Associate Judge's Order
Appointing Receiver [Exh. A]; See Also Order Granting Nonsuit Without Prejudice [Exh. B].

DEFENDANTS’ REPLY TO HARRISON COMPANY, LLC’S RESPONSE
AND BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE TO
FILE FIRST AMENDED ANSWER AND TO JOIN PARTY                                                   PAGE 6 OF 11
     Case 3:19-cv-01057-B Document 23 Filed 01/22/20                   Page 7 of 55 PageID 109



DEFENDANTS’ AMENDED ANSWER AND AFFIRMATIVE DEFENSES ARE TIMELY
ASSERTED AND DO NOT UNDULY DELAY OR PREJUDICE THE PLAINTIFF

           24.     This Court ordered in its Scheduling Order entered on September 3, 2019 [Doc. No.

9], that joinder of parties and amended pleadings were due by December 19, 2019.

           25.     Prior to the deadline, the Defendants requested leave to amend their answer and to

join an additional party.

           26.     It has long been settled that “[w]hen a party files a motion for leave to amend by

the court-ordered deadline, there is a presumption of timeliness”.10

           27.     Likewise, Defendants’ First Amended Answer, if permitted, would not cause undue

prejudice as to the Plaintiff. Notwithstanding that the Plaintiff has over-burdened the Defendants

with a request for one hundred ninety-two (192) Admissions concerning the Defendants’ activities

with both Harrison and Imperial [Exhibit C], the Plaintiff’s argument that it will be prejudiced

because “it has already utilized many of its restricted number of discovery requests…” is very

disingenuous. The argument is disingenuous because, FED. R. CIV. P. 34 does not limit the number

of items a party can ask to have produced; and FED. R. CIV. P. 36 does not limit the number of

request for admissions.          Although FED. R. CIV. P. 33, does limit the number of written

interrogatories to twenty-five (25), the Plaintiff has only utilized seven (7).

           28.     Also, the Court has set the deadline for discovery as May 17, 2020. The Plaintiff

has sufficient time under the existing scheduling order to conduct any additional discovery related

to Defendants’ newly asserted affirmative defenses. Additionally, the Defendants are not opposed

to the court extending the discovery deadline to accommodate such a request, if any, by the

Plaintiff.


10
     Mary Kay, Inc. v. Dunlap, 2012 WL 3283475, *5 (N.D. Tex. 2012).


DEFENDANTS’ REPLY TO HARRISON COMPANY, LLC’S RESPONSE
AND BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE TO
FILE FIRST AMENDED ANSWER AND TO JOIN PARTY                                              PAGE 7 OF 11
     Case 3:19-cv-01057-B Document 23 Filed 01/22/20                  Page 8 of 55 PageID 110



           29.     Further, this is the Defendants’ first request for leave to correct deficiencies in a

responsive pleading. Pursuant to FED. R. CIV. P. 15(a), leave to amend pleadings shall be freely

given when justice so requires.

           30.     “Of course, the grant or denial of an opportunity to amend is within the discretion

of the District Court, but outright refusal to grant leave without a justifying reason . . . is not an

exercise of discretion; it is merely abuse of that discretion and inconsistent with the spirit of Federal

Rules of Civil Procedure”.11

           31.     Here, justice so requires that the Defendants be allowed to file their first amended

answer even though it contains newly asserted affirmative defenses. Because the Court on

December 20, 2019, granted Defendants’ Joint Motion For Appearance of Additional Counsel

[Doc. No. 14], which was file December 19, 2019, contemporaneously with the Defendants’

Motion For Leave to Amend and To Join a Party [ Doc. Nos. 15-18], justice requires that the

Defendants’ newly engaged counsel be permitted to correct any deficiencies in the original answer,

particularly if the amendments raise meritorious affirmative defenses which will permit the Court

to more quickly adjudicate the controversy before it.

             DEFENDANTS DID NOT WAIVE THEIR RIGHT TO TRIAL BY JURY


           32.     The Defendants maintain that their jury demand is timely, as the deadline to request

trial by jury as dictated by FED. R. CIV. P. 38(b)(1) has been superseded by the Court’s scheduling

order. The Court’s scheduling order permits amended pleadings to be filed on or before December

19, 2019, and the order does not restrict the amendments to only certain issues. Because the




11
     Foman v. Davis, 371 U.S. 178, 182 (1962).

DEFENDANTS’ REPLY TO HARRISON COMPANY, LLC’S RESPONSE
AND BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE TO
FILE FIRST AMENDED ANSWER AND TO JOIN PARTY                                                 PAGE 8 OF 11
     Case 3:19-cv-01057-B Document 23 Filed 01/22/20                        Page 9 of 55 PageID 111



Defendants’ request for leave to amend was timely filed, the Court should permit the amendment

irrespective of the demand for jury trial.

        33.      Additionally, Defendants’ First Amended Answer raises new factual issues

articulated by Defendants’ newly asserted affirmative defenses and suit for declaratory relief

against a new party –Imperial, which are issues not framed in the original answer. Defendants’

assertion of new factual issues serves to revive its right to demand a jury trial.12

        34.      Moreover, this Court has discretion pursuant to FED. R. CIV. P. 39(b), “…to order

a jury trial on any issue for which a jury might have been demanded”.

        35.      The reason Defendants had not previously demanded a jury trial was purely out of

consideration of their ability to pay the additional litigation cost associated with a jury trial.

However, upon reconsideration, the Defendants understand the value of having a jury of their peers

adjudicate this controversy, especially given the large money damages at stake.

        36.      Even if the Court determines Defendants’ jury demand to be untimely, “[i]n the

absence of strong and compelling reasons to the contrary, untimely jury demands should be

granted.”13 Rule 39(b) allows wide-discretion for the courts to allow untimely jury demands.14

        37.      Given that “[a] jury trial is not a minor feature of our judicial system, the right of a

litigant to have his fellow citizens hear and weigh the evidence is a hallmark of our jurisprudential

system.”15

        38.      For these several reasons, the Court should not strike Defendants demand for a trial

by jury.


12
   Tuff-N-Rumble Mgmt., Inc. v. Sugarhill Music Publ'g, Inc., 75 F. Supp. 2d 242, 245 (S.D.N.Y. 1999) (“Amendments
to the pleadings revive the right to a jury trial only if the amendments involve new issues or change the
original issues.”).
13
   Data & Research Handling, Inc. v. Pone Vongphachanh, 2018 WL 6716071, * 4 (N.D.Ind. 2018).
14
   Id.
15
   Id.

DEFENDANTS’ REPLY TO HARRISON COMPANY, LLC’S RESPONSE
AND BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE TO
FILE FIRST AMENDED ANSWER AND TO JOIN PARTY                                                         PAGE 9 OF 11
  Case 3:19-cv-01057-B Document 23 Filed 01/22/20               Page 10 of 55 PageID 112



        WHEREFORE, PREMISES CONSIDERED Defendants pray that the Court enter an order

1) striking the Plaintiff’s Response as untimely, 2) joining Imperial as a party, 3) granting the

Defendants’ request for leave to file a first amended answer, and 4) granting Defendants’ demand

for trial by jury, and for such other and further relief to which they may show themselves justly

entitled.

        DATED: January 22, 2020.


                                                    Respectfully submitted,

                                                      /s/ Joyce W. Lindauer
                                                    Joyce W. Lindauer
                                                    State Bar No. 21555700
                                                    Jeffery M. Veteto
                                                    State Bar No. 24098548
                                                    Guy Harvey Holman
                                                    State Bar No. 24095171
                                                    Joyce W. Lindauer Attorney, PLLC
                                                    12720 Hillcrest Road, Suite 625
                                                    Dallas, Texas 75230
                                                    Telephone: (972) 503-4033
                                                    Facsimile: (972) 503-4034
                                                    joyce@joycelindauer.com
                                                    jeff@joycelindauer.com
                                                    guy@joycelindauer.com
                                                    CO-COUNSEL FOR DEFENDANTS




DEFENDANTS’ REPLY TO HARRISON COMPANY, LLC’S RESPONSE
AND BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE TO
FILE FIRST AMENDED ANSWER AND TO JOIN PARTY                                         PAGE 10 OF 11
 Case 3:19-cv-01057-B Document 23 Filed 01/22/20               Page 11 of 55 PageID 113



                               CERTIFICATE OF SERVICE
       The undersigned hereby certifies that on January 22, 2020, a true and correct copy of the
foregoing was served on all parties via the Court’s ECF system.

                                                   /s/ Joyce W. Lindauer
                                                 Joyce W. Lindauer




DEFENDANTS’ REPLY TO HARRISON COMPANY, LLC’S RESPONSE
AND BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE TO
FILE FIRST AMENDED ANSWER AND TO JOIN PARTY                                        PAGE 11 OF 11
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 12 of 55 PageID 114
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 13 of 55 PageID 115
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 14 of 55 PageID 116
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 15 of 55 PageID 117
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 16 of 55 PageID 118
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 17 of 55 PageID 119
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 18 of 55 PageID 120
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 19 of 55 PageID 121
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 20 of 55 PageID 122
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 21 of 55 PageID 123
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 22 of 55 PageID 124
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 23 of 55 PageID 125
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 24 of 55 PageID 126
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 25 of 55 PageID 127
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 26 of 55 PageID 128
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 27 of 55 PageID 129
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 28 of 55 PageID 130
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 29 of 55 PageID 131
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 30 of 55 PageID 132
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 31 of 55 PageID 133
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 32 of 55 PageID 134
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 33 of 55 PageID 135
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 34 of 55 PageID 136
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 35 of 55 PageID 137
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 36 of 55 PageID 138
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 37 of 55 PageID 139
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 38 of 55 PageID 140
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 39 of 55 PageID 141
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 40 of 55 PageID 142
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 41 of 55 PageID 143
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 42 of 55 PageID 144
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 43 of 55 PageID 145
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 44 of 55 PageID 146
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 45 of 55 PageID 147
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 46 of 55 PageID 148
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 47 of 55 PageID 149
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 48 of 55 PageID 150
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 49 of 55 PageID 151
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 50 of 55 PageID 152
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 51 of 55 PageID 153
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 52 of 55 PageID 154
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 53 of 55 PageID 155
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 54 of 55 PageID 156
Case 3:19-cv-01057-B Document 23 Filed 01/22/20   Page 55 of 55 PageID 157
